196 F.2d 218
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ARNALL MANUFACTURING COMPANY, Respondent.
No. 14029.
United States Court of Appeals Fifth Circuit.
May 6, 1952.

A. Norman Somers, Asst. Gen. Cnsl., David P. Findling, Assoc.  Gen. Cnsl., National Labor Relations Bd., Washington, D.C., for petitioner.
Howard B. Payne, Elberton, Ga., Frank A. Constangy, Atlanta, Ga., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
The motion is granted, with recognition of the fact that respondent does not resist, but claims to be in compliance with, the Board's order.  The decree to be entered here, therefore, will provide that whatever the respondent has already done toward compliance with the order of the Board prior to entry of this Court's decree will not be required to be redone, and only such things, if any, as have been left undone will be required to be done.